Name: COMMISSION REGULATION (EC) No 1868/96 of 27 September 1996 providing for the rejection of applications for export licences in relation to certain products falling within the beef sector
 Type: Regulation
 Subject Matter: trade policy;  animal product;  foodstuff;  tariff policy;  international trade
 Date Published: nan

 28 . 9 . 96 EN Official Journal of the European Communities No L 247/21 COMMISSION REGULATION (EC) No 1868/96 of 27 September 1996 providing for the rejection of applications for export licences in relation to certain products falling within the beef sector tions for export licences for these products made after 23 September 1996, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef ('), as last amended by Regulation (EC) No 1588/96 (2), Having regard to Commission Regulation (EC) No 1445/95 of 26 June 1 995 laying down special rules for the application of the system of import and export licences for beef and repealing Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EC) No 2586/95 (4), and in particular Article 10 thereof, Whereas the quantity covered by applications for advance fixing of refunds for certain prepared and preserved meat products is greater than that normally disposed of; whereas it has therefore been decided to reject all applica ­ HAS ADOPTED THIS REGULATION: Article 1 In accordance with Article 10 (2) of Regulation (EC) No 1445/95, applications for export licences with advance fixing of refunds for products falling within codes 1602 50 39 705 and 1602 50 80 705 made between 23 and 27 September 1996 shall be rejected . Article 2 This Regulation shall enter into force on 28 September 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 September 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 206, 16 . 8 . 1996, p. 23 . 1 OJ No L 143, 27 . 6. 1995, p. 35 . (4) OJ No L 299, 12. 12 . 1995, p . 10 .